458 F.2d 1360
Douglas WARE, a Minor Representative, By His Father, MarshalWare, et al., Plaintiffs-Appellants,v.Nolan ESTES, Superintendent of the Dallas Public Schools, etal., Defendants-Appellees.
No. 71-2875.
United States Court of Appeals,Fifth Circuit.
May 19, 1972.Rehearing Denied June 15, 1972.

Fred Time, Dallas, Tex., for plaintiffs-appellants.
Warren Whitham, Dallas, Tex., for defendants-appellees.
Before DYER, Circuit Judge, SKELTON,** Judge, and INGRAHAM, Circuit Judge.
PER CURIAM:


1
We are in agreement with the well considered memorandum opinion of the district court, Ware v. Estes, 328 F. Supp. 657 (N.D., Tex., 1971), and its judgment is affirmed.



**
 Judge Byron G. Skelton, U. S. Court of Claims, sitting by designation